Title: To Alexander Hamilton from William Ellery, 14 April 1794
From: Ellery, William
To: Hamilton, Alexander



Colles Offe. Port of Newport [Rhode Island]Apl. 14th 1794
Sir,

In my last of the 8th of this month I gave you an account of the departure of two Vessels belonging to Providence for foreign Ports in defiance of the embargo, the names of those Vessels and of their masters and the places to which they were respectively bound. One of them, the Brig Maria is owned by Samuel Butler, and Samuel Butler junior, Cyrus Butler, Seth Wheaton and Richard Jackson junr. all of Providence Merchants, the other, the Schooner Nancy, is owned by Welcome Arnold of the same Providence.
In that letter I also gave you an account respecting the Schooner Boyne of St. Johns. The day after I wrote that letter the Vice-Consul received a letter from our Governor informing him that the Schooner Boyne was considered as coming within the intention of the Act of Congress laying an Embargo, and that She must remain at Newport unless the President of the United States should think fit to permit her to depart. Since that the Part Owner of the Boyne has hired a Vessel to take him, her Passengers and part of his Plaister of Paris to New York; and by him the Vice-Consul has written a letter to Mr. Hammond, the British Minister, representing what has occurred relative to the Boyne, and inclosing therein a copy of the Governor’s letter. I suppose that the Vessel is still in the custody of John Wanton the Capt. of the Fort. I have not thought proper to interfere in this business; for I would not wish to oppose my opinion to that of the Governor, and the Capt. of the Fort, is so rash, headstrong, abusive and uninformed that I would not chuse to have any conversation with him.
Last friday I received your letter of the 3d current, concerning fortifying this Port, have appointed Walter Channing of Newport Merchant Agent for the purposes therein mentioned; and shall attend to the directions it contains. At the same time I recd. letters from the Secry of War on the same subject. I am informed that our Genl. Assembly at their late session ceded their right to the fort and its environs and authorized the proprietors of lands in the Town of Newport to dispose of them to the United States for the purpose of fortifications. I am Sir yr. obedt. servant.

Wm Ellery Collr.
Alexr. Hamilton Esqr.

PS   I have this day written a letter to the Secry at War enclosg. a copy of the letter to me from Mr. Channing acceptg. the Agency.
